Citation Nr: 1611938	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-38 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Veteran is represented by:  Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1994 to March 1995 and from October 2004 to December 2005, with addition service in the Army Reserve and National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Denver, Colorado.

In June 2013, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Veteran was previously represented by the Disabled American Veterans (DAV).  A VA Form 21-22 recently added to his file indicates that in July 2012 he appointed Colorado Division of Veterans Affairs as his representative.  This appointment revokes the power of attorney held by DAV.  As such, the Veteran is currently represented by the Colorado Division of Veterans Affairs.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2013, the Board directed the AOJ to provide the Veteran with a VA examination and to obtain medical opinions as to the nature and etiology of a left shoulder and right wrist disorder.  The record shows that in June 2013 the AOJ scheduled the Veteran for a VA examination to take place in July 2013; however, the Veteran did not report for that examination.  A VA outpatient treatment record from June 2013 reflects that the Veteran called VA and reported recently being in a motor vehicle accident where he was rescued from the scene by Flight for Life.  He stated he had fractured vertebrae in his back and neck, had surgery on his eye, and was recovering.  The Veteran further stated that he was slowly recovering and would get back to responding sometime in the near future.  

It appears that the Veteran was seriously injured prior to his scheduled examination and during his recovery may not have been aware of or able to report to his scheduled examination.  While the Veteran has not offered a reason for missing the examination, the Board finds that in this situation it is appropriate to reschedule the Veteran's examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to be conducted by an orthopedist or other appropriate examiner to determine the nature and etiology of any current left shoulder and right wrist disabilities.  All indicated studies should be performed, and the claims folder shall be made available for the examiner for review prior to the examination(s).  The Veteran's lay history of symptomatology should also be recorded and considered.  Based on the examination of the Veteran and a thorough review of the record, the examiner should provide the following information:

(a) Diagnose any current left shoulder disability.

Is it as least as likely as not (at least a 50 percent probability) that any current left shoulder disability had its onset in or is etiologically-related to either period of the Veteran's active duty service?  Why or why not?

(b) Diagnose any current right wrist disability.

Is it as least as likely as not (at least a 50 percent probability) that any current right wrist disability had its onset in or is etiologically-related to either period of the Veteran's active duty service?  Why or why not?

2.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






